Stone, J.
This suit was brought to recover damages under the “death act,” so called, for the alleged negligent killing of Ella D. Cole, a married woman, 61 years of age, by the defendant at the intersection of Main street, which runs north and south, and defendant’s tracks, which extended east and west, in the village of Perry, on the evening of October 23, 1912.
Decedent, with her husband, Frank H. Cole, and a stepdaughter, Ella Cole, resided in the northeastern part of the village, north of the said tracks. Decedent and her said, stepdaughter had occasion, on the evening aforesaid, to go into the village south of the tracks, and while walking along the easterly side of *278Main street, they attempted to cross the track, or siding. It is the claim of plaintiff that some freight cars, which stood upon the siding and east of the street, were suddenly and without warning, moved by a switching crew of the defendant in a westerly direction, and that decedent was knocked down by said cars, run over, and instantly killed. Decedent left surviving her a husband and two adult children by a former marriage.
The case was submitted to a jury by the trial court, and the trial resulted in a verdict and judgment for the plaintiff. The defendant has brought the case here upon writ of error; and by the assignments of error but a single question is presented. We quote from the defendant’s brief as follows:
“There is no dispute in this case but that there was a question of fact for the jury, both as to the negligence of defendant and the contributory negligence of decedent. * * * We rely in this brief upon the proposition that, decedent having been instantly killed, the administrator of her estate cannot recover for the benefit of Frank H. Cole, husband of decedent, the value of her services, which belonged to the husband; since the death act, so called, does not change the rule of common law, with respect to the services of a wife, which belonged to the husband.”
Under the evidence the husband is a beneficiary of the deceased and entitled to participate in the personal estate.
This identical question has been discussed and decided by us in the recent case of Lincoln v. Railway Co., ante, 189 (146 N. W. 405), and the opinion in that case governs and rules the instant case.
The judgment of the circuit court is affirmed.
McAlvay, C. J., and Brooke, Kuhn, Ostrander, Bird, Moore, and Steere, JJ., concurred.